        Case: 1:19-cv-01429-JJH Doc #: 9 Filed: 09/30/20 1 of 2. PageID #: 2259




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Brandon Jones,                                                  Case No. 1:19-cv-1429

                         Petitioner,

         v.                                                     ORDER


Harold May, Warden,1

                         Respondent.


         Before me is the February 20, 2020 Report and Recommendation of Magistrate Judge

George J. Limbert, (Doc. No. 7), recommending I conclude the claims of pro se Petitioner Brandon

Jones are time-barred and that I grant Respondent’s motion to dismiss Jones’ petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 5). Judge Limbert determined the one-year

statute of limitations expired on March 15, 2019, and Jones did not file his petition until June 12,

2019. (Doc. No. 7 at 12).

         Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The 14-day period may be extended for good cause. See Fed. R. Civ. P. 6(b); Loc. R. 72.3(b).

         The fourteen-day period elapsed on March 9, 2020. See Fed. R. Civ. P. 6(d) (Three days are

added to the time in which a party must act if service is made by mail), and Fed. R. Civ. P. 6(a)(1)(C)

(If a time period set by statute or court order ends on a Saturday, Sunday, or legal holiday, the time


1   Harold May is the current warden at the Toledo Correctional Institution. See Fed. R. Civ. P. 25(d).
       Case: 1:19-cv-01429-JJH Doc #: 9 Filed: 09/30/20 2 of 2. PageID #: 2260



period continues to run until the end of the next day that is not a Saturday, Sunday, or legal

holiday.). Jones did not file any objections until May 29, 2020 – nearly three months after the

deadline passed. (Doc. No. 8).

        Further, Jones did not acknowledge that his objections were late, much less provide good

cause to justify his late filing. Therefore, his filings do not constitute valid objections and I will not

consider them. See, e.g., Bosley v. 21 MFMJ, No. 4:04-CV-2529, 2006 WL 903210, at *3 (N.D. Ohio

Apr. 7, 2006), aff'd sub nom. Bosley v. 21 WFMJ Television, Inc., 245 F. App'x 445 (6th Cir. 2007).

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only

those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).

        Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 7), in its entirety as the Order of the Court, and grant

Respondent’s motion to dismiss Jones’ petition as untimely. (Doc. No. 5). Further, I certify there is

no basis on which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     2
